DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed August 9, 2022, with respect to the 35 USC 103 rejections have been fully considered, but they are only partially persuasive.  
Applicant has amended independent Claim 1 to recite new claimed features.  Claims 1-10 stand rejected under 35 USC §§ 102(a)(1) and 103 based on new prior art found during the search of these added features.  Claims 11-18, which were previously found to be allowable, remain allowable.   
Applicant has added new independent Claim 19 that includes the subject matter of previously allowable Claim 11 that has been incorporated into Claim 1.   Claim 19 is allowable. 
Applicant has also added new Claim 20, which Applicant indicates is dependent on Claim 19 in their Remarks, however, in the Listing of Claims section of the Response, Claim 20 is shown as being dependent on itself, i.e., Claim 20.  As such, new Claim 20 is rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 improperly depends from itself, and instead, should be dependent on Claim 19, as asserted by Applicant in their August 9, 2022 Remarks. 





Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bemis, US 3,848,850.
With regard to Claim 1, Bemis discloses a system for pulling posts (10, Figs. 1-5; 65, Figs. 6-10, C2, L27 – C6, L2) that includes: 
a mast (14, 67) extending along a direction having a vertical component (Figs. 1, 6); 
an elongated arm (15, 68) rotatably and pivotably supported by the mast and extending at an angle relative to the mast (Figs. 1-3, 6-8, C1, L50-67, C2, L43-48); 
a hydraulic cylinder (44, 89) including a first end (23, Fig. 1) and a second end (35, Fig. 1), wherein (i) the first end of the hydraulic cylinder is mounted to the mast via a first hinge mechanism (Figs. 1, 3) and (ii) the second of the hydraulic cylinder is mounted to the elongated arm via a second hinge mechanism (Figs. 1, 3) such that the hydraulic cylinder is configured to rotate with the elongated arm about the mast (Figs. 1-3, 6); 
a pusher (46) with first (42) and second (47) opposite ends, the first end of the pusher being configured to support the elongated arm at a first location of the elongated arm (Figs. 1, 6), and the second end of the pusher being configured to contact a ground surface (Figs. 3, 6), the pusher being configured to increase in length to drive the first location of the elongated arm away from a ground surface and thereby change the angle relative to the mast (C3, L9-58); and 
a pole attachment site (34, 75) at a second location of the elongated arm (Figs. 3, 6).

With regard to Claim 2, Bemis discloses wherein the mast (14, 67) extends in a vertical direction (Figs. 3, 6).

With regard to Claim 3, Bemis discloses a mount portion (21, 22, 23, 24, Figs. 1-3; 69, 70, 71, 72, Fig. 6), which rotatably supports the elongated arm, which extends at least partially around the mast, and which is configured to rotate around the mast (C1, L50-67, C2, L43-48).


With regard to Claim 5, Bemis discloses a hinge (35, 76, Figs. 3, 6) configured to pivotably support the elongated arm (15, 68) and which is configured to vary the angle of the elongated arm relative to the mast (Figs. 1, 3, 6).

With regard to Claim 6, Bemis discloses a motor configured to cause the elongated arm to pivot relative to the mast (58, power take-off (PTO), C3, L18-41, wherein the pump (58) and PTO are ultimately powered via a motor).

With regard to Claim 7, Bemis discloses  wherein the pusher (46) is a hydraulic cylinder (C3, L9-12).

With regard to Claim 9, Bemis discloses a chain (53) coupled to the pole attachment site (34, 75) and configured to be wrapped around a post during operation of the system for pulling posts (Fig. 3).

With regard to Claim 10, Bemis discloses wherein the first location (41, 42) of the elongated arm (15) is closer to the mast (14) than is the second location (34) of the elongated arm (Fig. 3).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bemis, as applied to Claim 1, in view of Buckner, US 10,450,771 (cited previously).  Bemis fails to teach a motor used to rotate the arm around the mast.  Buckner discloses a trailer for carrying setting poles (Figs. 1-9, C2, L31 – C3, L56) that includes a pivotable and rotatable elongated arm (106) connected to a mast (108) wherein the rotatable mount for the arm is a motor (110, turntable) extends around the mast (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Bemis’ manually rotatable arm to be rotated by a motor, as taught by Buckner  because these types of devices were well known and often used to replace the manual rotation of an arm or boom around a mast (e.g., as disclosed by Buckner), and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. 

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bemis, as applied to Claim 1, in view of Cartner, US 3,576,311 (cited previously).  Bemis fails to teach a  pole attachment site that includes one or more openings.  Cartner discloses a system for pulling posts (Figs. 1-3, C1, L72 – C3, L27) that includes a mast (26) extending along a direction having a vertical component (Figs. 1-2), an elongated arm (30) pivotably supported by the mast (27, 39) and extending at an angle relative to the mast (Figs. 1-2), a pusher (28) configured to support the elongated arm at a first location of the elongated arm (at 29), the pusher being configured to increase in length to drive the first location of the elongated arm away from a ground surface and thereby change the angle relative to the mast (Figs. 1-2); and a pole attachment site (33, 36) at a second location of the elongated arm (Figs. 1-2), the pole attachment site having one or more openings (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to include one or more openings at the pole attachment site because it would allow the chain to be connected directly to the arm, as shown by Cartner, and would provide a more secure way to ensure that the chain stays attached to the arm during the puling operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652